Exhibit 10.17

 

 

 [provheader.jpg]

 

 

 

January 4, 2017

 

 

PERSONAL & CONFIDENTIAL

 

 

Herman Schwarz

1706 Brandywine Court

Atlanta, GA 30338

Dear Herman:

 

This letter agreement confirms and evidences your rights and obligations in
connection with and following the separation of your employment from LogistiCare
Solutions, LLC (“LogistiCare”) on January 4, 2017 (the “Separation Date”) upon
the expiration of the Term of your employment with LogistiCare. Capitalized
terms used but not defined herein have the meaning given to them in your
employment agreement with Providence Service Corporation (“Providence”), dated
as of March 24, 2014 (as amended, the “Employment Agreement”).

 

 

1.

In consideration of the promises herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, you
hereby fully and generally release, discharge and covenant not to sue or
commence any legal action or arbitration against Providence, its current and
former parents, subsidiaries, affiliates, predecessors and successors, and each
of the foregoing entities’ respective parents, subsidiaries, affiliates,
predecessors, successors, officers, directors, shareholders, employees and
representatives (acting in their capacity as employees or representatives)
(collectively, the “Released Parties”) with respect to any and all claims,
demands, costs, rights, causes of action, complaints, losses, damages and all
liability of whatever kind and nature, whether known or unknown, which you may
have at the time of signing this letter agreement or had at any time prior
thereto, including, but not limited to, any and all claims which may in any way
arise out of or under, be connected with or relate to your employment at
LogistiCare, your activities at LogistiCare, your separation from employment at
LogistiCare, or the conduct of any of the Released Parties (collectively, the
“Released Claims”), other than the rights to enforce this letter agreement and
the rights expressly reserved herein.

 

 

700 Canal Street, Third Floor ● Stamford, Connecticut 06902 ● 203/307.2800 ●
www.prscholdings.com

 

 
 

--------------------------------------------------------------------------------

 

 

Herman Schwarz 

 January 4, 2017

 

 

Without limiting the generality of the foregoing, you expressly agree and
acknowledge that this release and covenant not to sue or commence legal action
or arbitration includes, but is not limited to, any claim (a) based on any
federal, state or local statute, including, but not limited to, any statute
relating to employment, medical leave, retirement or disability, age, sex,
pregnancy, race, national origin, sexual orientation or other form of
discrimination; (b) for wrongful or retaliatory termination of any kind; (c) for
fraud or fraud in the inducement; (d) for negligent misrepresentation;
(e) relating to any implied or express contract, promise or agreement (whether
oral or written); (f) for intentional or negligent infliction of emotional
distress or harm, defamation or any other tort; (g) for additional compensation,
severance pay or benefits of any kind; (h) for breach of fiduciary duty; (i) for
attorneys’ fees or costs; or (j) for promissory estoppel.

 

Notwithstanding the foregoing, any Released Claims shall not include any rights
or claims that cannot be waived by law, including, but not limited to, any
rights under this letter agreement or the right to file a discrimination charge
with an administrative agency or participate in any federal, state or local
agency investigation; you do, however, agree to waive any right to recover money
in connection with any such charge or investigations.

 

You hereby attest that you have not filed, nor will you initiate or cause to be
initiated on your behalf, any complaint, charge, claim, or proceeding against
LogistiCare, Providence or any other Released Party before any local, state or
federal agency (with the exception of the EEOC), court, or other body relating
to your employment or the termination thereof (each individually a
“Proceeding”). Except for the right to payment of compensation and benefits
expressly identified by this Release, including participation rights and
benefits addressed in paragraphs 2, 3 and 4 hereof, you hereby waive the right
to benefit in any manner from relief, including but not limited to recovery of
damages of any nature, including compensatory, general, special or punitive;
costs, fees, or other expenses, including attorneys' fees incurred in seeking
recovery of damages; and non-monetary relief arising out of any Proceeding,
including any EEOC proceeding. By entering into this Release, you hereby
acknowledge that you will be limiting the availability of certain remedies that
you may have against LogistiCare, Providence and the other Released Parties, and
also you will be limiting your ability to pursue certain claims against
LogistiCare, Providence or any other Released Party.

 

Notwithstanding the foregoing, nothing contained in this letter agreement, your
Employment Agreement or any other agreement between you and LogistiCare or
Providence limits your ability to communicate with or participate in any
investigation or proceeding (including by providing documents or other
information, without notice to Providence) regarding possible violations of
federal securities laws that may be conducted by the U.S. Securities and
Exchange Commission, the U.S. Department of Justice, U.S. Consumer Financial
Protection Bureau or the U.S. Commodity Futures Trading Commission.

 

 
2

--------------------------------------------------------------------------------

 

 

Herman Schwarz 

 January 4, 2017



 

 

 

2.

Any rights you have to Base Salary, Benefits or Bonus shall immediately
terminate as of the Separation Date, except any earned and unpaid portion of
your Base Salary and accrued Benefits that you have earned up to the Separation
Date, less all deductions or offsets for amounts owed by you to LogistiCare or
Providence. However, as additional consideration for the release and promises
made herein, LogistiCare will pay on your behalf, provided that you elect COBRA
continuation of benefits, the premium cost of continuation coverage under
LogistiCare’s health welfare benefits program, as described under COBRA, 29
U.S.C. § 1162(3). LogistiCare’s payment of the continuation coverage premium
will terminate when (a) you become eligible to be covered by any other group
health plan or (b) December 31, 2017, whichever occurs earlier. Because of the
current uncertainty surrounding health care coverage due to the implementation
of health care reform, in the event that this payment for benefit continuation
would subject you or LogistiCare to a material cost, tax or penalty, you and we
agree to cooperate to provide you with such benefits in a manner that does not
trigger such tax, cost or penalty, to the maximum extent possible. You shall not
be entitled to any bonus or incentive payment (including, without limitation,
under the LogistiCare Solutions, LLC Senior Executive Short-Term (Annual)
Incentive Plan), prorated or otherwise, in respect of the 2016 calendar or
fiscal year.

 

 

3.

Provided that (i) you sign and do not revoke this letter agreement during the
Revocation Period (as defined below) applicable to this letter agreement, (ii)
you reaffirm the release included in this letter agreement by signing and
returning Exhibit A hereto (the “Reaffirmed Release”) on or within seven (7)
days after your Separation Date and you do not revoke such release during the
Revocation Period applicable to the Reaffirmed Release, (iii) LogistiCare does
not have grounds to terminate your employment for Cause prior to the Separation
Date and (iv) you continue to comply with all material obligations you have
under this letter agreement, including paragraphs 5 and 6 hereof: you shall
receive $750,000 in cash in a lump sum, minus appropriate tax and other
withholdings, on the 60th day following the Separation Date, in full
satisfaction of the severance payments and benefits contemplated under Section
6(c) of your Employment Agreement.

 

 

4.

All outstanding equity awards and long-term incentives that you currently hold
from LogistiCare, Providence or their affiliates will be treated as follows
effective as of the Separation Date:

 

 

a.

PRSUs. The PRSUs granted to you on March 7, 2014 (maximum number of 13,776
shares) will vest and settle to the extent their performance metrics are
satisfied in accordance with Section 2 of the applicable award agreement; and
all PRSUs granted to you on March 18, 2015 (maximum number of 8,841 shares) will
be forfeited without any payment to you;

 

 
3

--------------------------------------------------------------------------------

 

 



Herman Schwarz 

 January 4, 2017



 

 

 

b.

RSAs. All of your outstanding restricted stock awards that are unvested on
January 3, 2017 will vest on that date, in the following amounts: 1,148 shares
granted on March 7, 2014; 1,473 shares granted on March 18, 2015; and 11,012
shares granted on October 21, 2016;

 

 

c.

Stock Options. All unvested stock options that you hold as of the Separation
Date will be forfeited without any payment to you; vested options that you hold
as of the Separation Date will be exercisable for 3 months after the Separation
Date in accordance with the terms of the applicable award agreements, and
immediately thereafter all unexercised stock options will expire without any
payment to you; and assuming you do not exercise any vested options prior to the
Separation Date, your vested options consist of the following:

 

# Stock Options

Grant Date

Exercise Price

2,536

6/9/2008

$26.14

6,362

6/9/2008

$26.14

3,000

5/15/2009

$11.72

8,283

5/20/2010

$17.35

21,717

5/20/2010

$17.35

4,001

3/14/2011

$14.72

7,999

3/14/2011

$14.72

 

 

d.

RSUs. The 5,930 RSUs granted to you on October 21, 2016 will remain outstanding
following the Separation Date in accordance with, and subject to the terms and
conditions of, the applicable award agreement; and

 

 

e.

LTI. You will forfeit without any payment all your entitlements under, and
rights to participate in, the LogistiCare Senior Executive LTI Plan.

 

You acknowledge and agree that you do not presently hold or have any rights to
any other equity awards or long-term incentive from LogistiCare, Providence or
any of their affiliates.

 

 

5.

You are reminded of the restrictions applicable to you under Section 7 of the
Employment Agreement, including without limitation, your noncompetition,
nonsolicitation, nondisclosure and nondisparagement obligations to LogistiCare,
Providence and their affiliates. Those restrictions will survive beyond the
Separation Date, regardless of whether you execute (or revoke) this Release. You
hereby affirm that those restrictions are reasonable and necessary to protect
the legitimate interests of LogistiCare, Providence and their affiliates, that
you received adequate consideration in exchange for agreeing to those
restrictions and that you will abide by those restrictions.

 

 

6.

You hereby agree that, no later than the Separation Date, you will return to
LogistiCare or Providence all property belonging to LogistiCare or its
affiliates, including, without limitation, all electronic devices, keys,
documents, handwritten notes, notebooks, materials, records or other items in
your possession or control belonging to LogistiCare or its affiliates or that
constitute confidential information provided to you or of which you became aware
in your capacity as an employee of LogistiCare, and that after the Separation
Date you will not retain any copies of such items.

 

 
4

--------------------------------------------------------------------------------

 

 



Herman Schwarz 

 January 4, 2017

 

 



 

7.

Effective as of the Separation Date, you hereby resign from all positions that
you hold with LogistiCare and its affiliates, including Providence. You agree to
execute any additional documents necessary to effectuate such resignations on
the Separation Date.

 

 

8.

You agree to cooperate with LogistiCare, Providence and their counsel in
connection with any investigation, administrative or regulatory proceeding or
litigation relating to any matter in which you were involved or of which you
have knowledge as a result of your employment with LogistiCare, Providence and
its affiliates.

 

 

9.

You hereby agree, acknowledge and affirm each of the following:

 

 

f.

you have received all compensation, wages, and/or benefits to which you may be
entitled through the date you sign this letter agreement, except as expressly
provided under paragraphs 2, 3 and 4 hereof;

 

 

g.

you shall not be entitled to any further compensation, benefits or monies from
LogistiCare, Providence or any other Related Party, except for benefits
specifically provided for under the express terms of this letter agreement;

 

 

h.

you have been granted any leave to which you may have been entitled under the
Family and Medical Leave Act or any similar state or local leave or disability
accommodation law;

 

 

i.

you have not been retaliated against for reporting any allegations of fraud or
other wrongdoing;

 

 

j.

you have not suffered any on-the-job injury or illness for which you have not
already filed a workers’ compensation claim;

 

 

k.

you have read and fully understand the terms and conditions stated in this
letter agreement and intend to be legally bound by them;

 

 

l.

you have been encouraged by representatives of LogistiCare or Provide to have
this letter agreement reviewed by legal counsel of your own choosing and that
you have been given ample time to do so prior to signing it;

 

 

m.

you have had the opportunity to negotiate concerning the terms of this letter
agreement;

 

 

n.

notwithstanding anything in this letter agreement to the contrary, this letter
agreement does not purport to waive rights or claims that may arise from acts or
events occurring after the date that this letter agreement is signed by you;

 

 
5

--------------------------------------------------------------------------------

 

 



Herman Schwarz 

 January 4, 2017



 

 

 

o.

you have been given up to 21 days to consider this letter agreement and the
Reaffirmed Release (the “Consideration Period”), and, if you have executed this
letter agreement before the expiration of the Consideration Period, you have
done so voluntarily;

 

 

p.

that this letter agreement specifically applies to any rights or claims you may
have against the Company or any party released herein under the federal Age
Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq., as amended
(“ADEA”);

 

 

q.

notwithstanding anything in this letter agreement to the contrary, this letter
agreement does not purport to waive rights or claims arising under ADEA that may
arise from acts or events occurring after the date that this letter agreement
and the Reaffirmed Release are signed by you;

 

 

r.

nothing in this letter agreement (including the release of claims and the
confidentiality and nondisparagement provisions incorporated from your
Employment Agreement) (i) prohibits you from providing truthful testimony or
accurate information in connection with any investigation being conducted into
the business or operations of LogistiCare, Providence or any of their affiliates
by any government agency or other regulator that is responsible for enforcing a
law on behalf of the government or otherwise providing information to the
appropriate government regulatory agency or body regarding conduct or action
undertaken or omitted to be taken by any of them that you reasonably believe is
illegal or in material non-compliance with any financial disclosure or other
regulatory requirement applicable to them or (ii) requires you to obtain the
approval of, or give prior notice to, LogistiCare, Providence or any of their
employees or representatives to take any action permitted under clause (i)
hereof; and

 

 

s.

you have the right to revoke this letter agreement or the Reaffirmed Release
within seven (7) days following the date that you execute this Agreement or the
date that you execute Reaffirmed Release, as applicable (the “Revocation
Period”). Any revocation of this letter agreement or the Reaffirmed Release must
be in writing and received by Providence by the close of business on the seventh
(7th) day following your execution of this Agreement or the Reaffirmed Release
and shall be delivered to Justina Uzzell, Chief People Officer at Providence
(email: juzzell@prscholdings.com). Upon any revocation of this letter agreement
or Reaffirmed Release in accordance herewith during the Revocation Period, this
letter agreement will be rendered void and without effect. However, the
termination of your employment as of the Separation Date shall still be
effective.

 

 

10.

This letter agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, administrators, beneficiaries,
representatives, executors, successors and assigns.

 

 
6

--------------------------------------------------------------------------------

 

 



Herman Schwarz 

 January 4, 2017



 

 

 

11.

This letter agreement (including Exhibit A hereto) represents the entire
agreement between the parties as to the subject matters herein, and supersedes
and replaces any prior version of this agreement or any agreement between the
parties concerning this separation (other than any provisions of the Employment
Agreement and your equity award agreements that expressly are referenced
herein). This letter agreement may not be amended except by a writing signed by
both parties. You agree and acknowledge that the special separation benefits
contained herein exceed, and are in full and final satisfaction of, any other
payments or benefits to which you may be entitled from LogistiCare, Providence
or any other Related Party.

 

 

12.

Waiver by a party of any breach of any provision of this letter agreement by the
other party shall not operate nor be construed as a waiver of any subsequent or
other breach. No provision or breach of this letter agreement may be waived
except by a written instrument signed by the party waiving such provision or
breach, which states that such party is waiving such provision or breach.

 

 

13.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to its choice of law
principles. Any dispute or controversy arising under or in connection with this
letter agreement shall be settled in accordance with the terms and conditions of
Section 9(b) of the Employment Agreement.

 

 

14.

This letter agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original but all of which together will constitute one
and the same instrument. Delivery of an executed counterpart’s signature page of
this letter agreement by email in portable document format (.pdf), or by any
other electronic means intended to preserve the original graphic and pictorial
appearance of a document has the same effect as delivery of an executed original
of this letter agreement.

 

Please sign, date and return this letter agreement to Justina Uzzell,
Providence’s Chief People Officer (email: juzzell@prscholdings.com), on or
before the close of business on December 30, 2016.

 

We wish you the very best in your future endeavors.

 

Sincerely,

/s/ James M. Lindstrom

Jim Lindstrom, CEO

 

 
7

--------------------------------------------------------------------------------

 

 



Herman Schwarz 

 January 4, 2017



 

 

ACCEPTED AND AGREED:

 

 

/s/ Herman Schwarz

 

January 4, 2017

 

 Herman Schwarz   

 

 Date

 

  

 
8

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

Reaffirmation of Release

 

 

 

January 4, 2016

 

 

 

Providence Service Corporation
700 Canal Street, Third Floor
Stamford, CT 06902
Attention: Justina Uzzell, Chief People Officer

 

 

 

Ladies and Gentlemen:

 

Reference is made to that certain letter agreement, dated January 4, 2017,
between Providence Service Corporation and me.

 

As provided in the Agreement, I hereby restate and reaffirm the releases,
discharges and waivers of claims set forth therein, effective as of the date
hereof. 

 

 

 

 

Sincerely,

 

 

 

 

 

 

 

 

/s/ Herman Schwarz

 

 

Herman Schwarz

 

 